76 F.3d 371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lillabelle Estelle BUTLER, Plaintiff-Appellant,v.Andre R. ROBINSON;  John Carroll Byrnes, In the CircuitCourt for Baltimore City;  Delphia T. Simpson;  Chase &Chase;  Gregory Countess, Legal Aid;  State of MarylandDepartment of Social Services;  Office of SupportEnforcement, Defendants-Appellees.
No. 95-2775.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Jan. 31, 1996.

Lillabelle Estelle Butler, Appellant Pro Se.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Butler v. Robinson, No. CA-95-2586-HAR (D.Md. Sept. 8, 1995).   We grant Appellant's motion to expedite this appeal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.